                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

DANNIEL W. BICE, JR.,                        )
                                             )
                   Plaintiff,                )
                                             )
vs.                                          )   Civil No. 18-cv-01481-DGW
                                             )
COMMISSIONER of SOCIAL                       )
SECURITY,                                    )
                                             )
                   Defendant.                )

                         ORDER for ATTORNEY’S FEES

WILKERSON, Magistrate Judge:

      Before the Court is the parties’ Joint Motion to Award Attorney Fees and

Expenses. (Doc. 32).

      The parties agree that plaintiff is entitled to an award of attorney’s fees and

expenses in the amount of $5,431.12 for attorney’s fees and expenses.

      The Court finds that plaintiff is the prevailing party and is entitled to an

award of attorney’s fees and expenses pursuant to the Equal Access to Justice Act,

28 U.S.C. §2412(d)(1)(B). The Court further finds that the agreed upon amount is

reasonable and appropriate. Per the parties’ agreement, this award shall fully and

completely satisfy any and all claims for fees and expenses that may have been

payable to plaintiff in this matter pursuant to the Equal Access to Justice Act, 28

U.S.C. § 2412. Plaintiff does not seek costs.

      The parties’ Joint Motion to Award Attorney Fees and Expenses (Doc. 32) is



                                         1
GRANTED. The Court awards plaintiff the sum of $5,431.12 (five thousand, four

hundred thirty-one dollars and twelve cents) for attorney fees and expenses. These

funds shall be payable to plaintiff, per Astrue v. Ratliff, 560 U.S. 586 (2010). See

also, Harrington v. Berryhill, 906 F.3d 561 (7th Cir. 2018).             However, in

accordance with the parties’ agreement, any part of the award that is not subject to

set-off to pay plaintiff’s pre-existing debt to the United States shall be made payable

to plaintiff’s attorney pursuant to the EAJA assignment previously executed by

plaintiff and counsel.

      IT IS SO ORDERED.

      DATE:     September 19, 2019.




                                        DONALD G. WILKERSON
                                        U.S. MAGISTRATE JUDGE




                                          2
